Allowable Subject Matter
Claims 1, 3-7, 9-18, 20-21 and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: Applicant’s response found at pages 7-11 of Remarks filed on 11/04/2020 is persuasive for placing the claims 1, 9 and 16 in condition for allowance. Dependent claims 3-7, 10-15, 17-18, 20-21, 23-24 and 25-29 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842